Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5-7 and 14 is objected to because of the following informalities:  
Claim 5, line 2, the limitation, “the second internal electrode layer” is confusing.  Is this one of the second internal electrode layers?
Claim 5, line 2, the limitation, “the second internal electrode layer” is confusing.  Is this one of the second internal electrode layers?
Claim 6, line 2, the limitation, “the second internal electrode layer” is confusing.  Is this one of the second internal electrode layers?
Claim 7, line 2, the limitation, “the second internal electrode layer” is confusing.  Is this one of the second internal electrode layers?
Claim 14, line 8 delete “12”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (US 2012/0250218) in view of Hori (JP 05335175).
Regarding claim 1, Togashi et al. disclose fig 2, a multilayer ceramic capacitor comprising:

a multilayer body including a plurality of layered dielectric layers, the multilayer body including a first main surface (top) and a second main surface (bottom) opposed to each other in a height direction, a first end surface (left) and a second end surface (right) opposed to each other in a length direction orthogonal to the height direction, and a first side surface (front) and a second side surface (back) opposed to each other in a width direction orthogonal to the height direction and the length direction;
a plurality of first internal electrode layers (20, 30) on the plurality of dielectric layers and drawn to the first end surface (left) and the second end surface (right);
a plurality of second internal electrode layers (40, 41) on the plurality of dielectric layers and drawn to the first side surface (front) and the second side surface (back);
a first external electrode (1) on the first end surface (left) and connected to the first internal electrode layers (20, 30, 31);
a second external electrode (2) on the second end surface (right) and connected to the first internal electrode layers;
a third external electrode (3) on the first side surface (front) and connected to the second internal electrode layers (40, 41); and
a fourth external electrode (4) on the second side surface (back) and connected to the second internal electrode layers (40, 41); wherein
each of the second internal electrode layers (40, 41) includes a central section located in a central portion (40a, 41a) of the dielectric layer and an extending section (40c, 41c) that extends from the central section (40a, 41a) located in the central portion of the dielectric layer to the first side surface and the second side surface; and

the first internal electrode layers (20, 30) are larger in number than the second internal electrode layers (40, 41), at least two of the first internal electrode layers (20, 30) are successively layered.
Togashi et al. disclose the claimed invention except for the extending section is larger in thickness than the central section located in the central portion of the dielectric layer.
Hori discloses in fig. 1, a multilayer ceramic capacitor comprising an internal electrode (1), wherein the internal electrode comprises an extending section (2) that is larger in thickness than the central section (@ 1) located in the central portion of the dielectric layer (4).
It would have been obvious to a person of ordinary skill in the multilayer ceramic capacitor art before the effective filing date of the invention to form the capacitor of Togashi so that the extending section is larger in thickness than the central section located in the central portion of the dielectric layer, since such a modification would form a multilayer ceramic capacitor having high resistance to thermal shock. 
Regarding claim 2, Togashi et al. disclose the second internal electrode layers (40) divide a region where the at least two of the first internal electrode layers (30, 31) are successively layered into a plurality of regions.
Regarding claim 4, Togashi et al disclose at least two of the second internal electrode layers (40) are successively layered to divide the region where the at least two of the first internal electrode layers (30, 31) are successively layered into the plurality of regions.
Regarding claim 5, Togashi et al. disclose  the second internal electrode layer (41, 41) is also provided between a region where at least two of the first internal electrode layers (30) located on a side of the first main surface are successively layered and the first main surface (top) and between a region where at least two of the first internal electrode layers (30) located on a side of the second main surface are successively layered and the second main surface (bottom).
Regarding claim 6, Togashi et al. disclose  the second internal electrode layer (40, 40)  is not provided between a region where at least two of the first internal electrode layers (30) located on a side of the first main surface (top) are successively layered and the first main surface (top) and between a region where at least two of the first internal electrode layers (30) located on a side of the second main surface (bottom) are successively layered and the second main surface (bottom).
Regarding claim 7, Togashi et al. disclose  a dielectric layer adjacent to the second internal electrode layer (40) has a larger thickness than a dielectric layer lying between the first internal electrode layers (20 – see fig. 2).
Regarding claim 8, Togashi et al. disclose  a relationship of A ≥ B is satisfied, where A represents a width of the central section (40a, 41a) located in the central portion of the dielectric layer in the length direction that connects between the first end surface (left) and the second end surface (right) and B represents a width of the extending section (40c, 41c) in the length direction that connects between the first end surface (left) and the second end surface (right).
Regarding claim 9, Togashi et al. disclose the extending section (40c, 41c) is exposed at the first side surface (front) and the second side surface (back) of the multilayer body.
Regarding claim 10, Togashi et al. disclose  each of the first internal electrode layers (20, 30, 31)  includes a first section (20a, 30a, 31a) located in a central portion of the dielectric layer, a second section (20b, 30b, 31b) that extends from the first section to the first end surface, and a third section (20c, 30c, 31c) that extends from the first section to the second end surface.
Regarding claim 11, Togashi et al. disclose  the second section (20b,30b, 31b) is exposed at the first end surface, and the third section (20c, 30c, 31c) is exposed at the second end surface.
Regarding claim 12, Togashi et al. disclose  the first internal electrode layers (20, 3, 31) are provided on dielectric layers that are different from the dielectric layers on which the second internal electrode layers (40, 41) are provided.
Regarding claim 13, Hori discloses a ratio of a thickness of the central section of the each of the second internal electrode layers (@1) to a thickness of the extending section (2) of each of the second internal electrode layers is greater than or equal to about 1.2 (see fig.1).
Regarding claim 14, Hori discloses the first external electrode (1) extends from the first end surface (left) of the multilayer body to cover a portion of each of the first main surface (top), the second main surface (bottom), the first side surface (front), and the second side surface (back);
the second external electrode (2) extends from the second end surface (right) of the multilayer body to cover a portion of each of the first main surface (top), the second main surface (bottom), the first side surface (left), and the second side surface (right);
the third external electrode (3) extends from the first side surface (front) to cover a portion of each of the first main surface (top) and the second main surface (bottom), and
the fourth external electrode extends (4) from the second side surface (back) to cover a portion of each of the first main surface (top) and the second main surface (bottom).
Regarding claim 15, Togashi et al. disclose each of the first (1), second (2), third (3), and fourth (4) external electrodes includes an underlying electrode layer on the multilayer body and a plated layer that covers the underlying electrode layer [0046].
Regarding claim 16, Togashi et al. disclose the claimed invention except for the underlying electrode layer includes a plurality of underlying electrode layers. 
It is well known in the multilayer ceramic capacitor art to form an external electrode with a plurality of underlying electrode layers. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Togashi et al. to include a plurality of underlying electrode layers since, external electrode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, Togashi et al. disclose the underlying electrode layer includes at least one of a baked layer, a conductive resin layer, or a thin layer [0046].
Regarding claim 18, Togashi et al. disclose the plated layer does not include glass; and a ratio of a metal per unit volume of the plated layer is preferably not lower than about 99 volume % ([0046] – plated film).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (JP 2012248571) in view of Hori (JP 05335175).
Regarding claim 1, Togashi et al. disclose fig 2, a multilayer ceramic capacitor comprising:
a multilayer body including a plurality of layered dielectric layers, the multilayer body including a first main surface (top) and a second main surface (bottom) opposed to each other in a height direction, a first end surface (left) and a second end surface (right) opposed to each other in a length direction orthogonal to the height direction, and a first side surface (front) and a second side surface (back) opposed to each other in a width direction orthogonal to the height direction and the length direction;
a plurality of first internal electrode layers (20, 30-31) on the plurality of dielectric layers and drawn to the first end surface (left) and the second end surface (right);
a plurality of second internal electrode layers (40, 41) on the plurality of dielectric layers and drawn to the first side surface (front) and the second side surface (back);
a first external electrode (1) on the first end surface (left) and connected to the first internal electrode layers (20, 30, 31);
a second external electrode (2) on the second end surface (right) and connected to the first internal electrode layers;
a third external electrode (3) on the first side surface (front) and connected to the second internal electrode layers (40, 41); and
a fourth external electrode (4) on the second side surface (back) and connected to the second internal electrode layers (40, 41); wherein
each of the second internal electrode layers (40, 41) includes a central section located in a central portion (40a, 41a) of the dielectric layer and an extending section (40c, 41c) that extends from the central section (40a, 41a) located in the central portion of the dielectric layer to the first side surface and the second side surface; and
the first internal electrode layers (20, 30) are larger in number than the second internal electrode layers (40, 41), at least two of the first internal electrode layers (20, 30) are successively layered.
Togashi et al. disclose the claimed invention except for the extending section is larger in thickness than the central section located in the central portion of the dielectric layer.
Hori discloses in fig. 1, a multilayer ceramic capacitor comprising an internal electrode (1), wherein the internal electrode comprises an extending section (2) that is larger in thickness than the central section (@ 1) located in the central portion of the dielectric layer (4).
It would have been obvious to a person of ordinary skill in the multilayer ceramic capacitor art before the effective filing date of the invention to form the capacitor of Togashi so that the extending section is larger in thickness than the central section located in the central portion of the dielectric layer, since such a modification would form a multilayer ceramic capacitor having high resistance to thermal shock. 
Regarding claim 2, Togashi et al. disclose the second internal electrode layers (40) divide a region where the at least two of the first internal electrode layers (30, 31) are successively layered into a plurality of regions.
Regarding claim 3, Togashi et al. disclose a single second internal electrode layer (40) divides the region wherein the at least two of the first internal electrode layers (20, 30-31) are successively layered into the plurality of regions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 09069463
US 20210166875
US 20180359859
US 20160240314
US 20160049252
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848